In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-2946
GILBERTA DORSEY,
                                          Plaintiff-Appellant,
                              v.

MORGAN STANLEY, formerly known as
MORGAN STANLEY DEAN WITTER, a corporation,
                                          Defendant-Appellee.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 02 C 3269—Jeanne E. Scott, Judge.
                        ____________
ARGUED SEPTEMBER 17, 2007—DECIDED NOVEMBER 9, 2007
                   ____________


 Before FLAUM, RIPPLE, and WOOD, Circuit Judges.
  FLAUM, Circuit Judge. Gilberta Dorsey worked as a
branch manager for Morgan Stanley until April 19, 2001,
when she was asked to step down from her position
following an investigation into personnel and compliance
issues at her office. Dorsey filed suit against Morgan
Stanley under Title VII, bringing claims of gender dis-
crimination, sexual harassment, and unlawful retaliation.
The district court granted Morgan Stanley’s motion for
summary judgment on all claims. Dorsey only appeals the
district court’s grant of summary judgment on her re-
taliation claim under the direct method of proof. For the
2                                             No. 05-2946

following reasons, we affirm the district court’s grant of
summary judgment.


                    I. Background
   Morgan Stanley hired Dorsey in October 1999 to become
the branch manager of a soon-to-be opened office in
Quincy, Illinois. After the Quincy office opened, it, along
with the other branch offices in the Central Illinois area,
reported to Morgan Stanley’s Springfield, Illinois complex.
Dorsey and the other branch managers in the Central
Illinois area reported directly to Gary Lowery, the complex
manager. Lowery in turn, reported to regional manager
Jeff Swartz and regional director Jeff Adams, both of
whom worked in Chicago, Illinois. Swartz, not Lowery, had
supervisory authority to make final decisions regarding
hiring, disciplining, transferring, promoting, demoting,
and terminating branch managers within the Central
Illinois area.
   The Quincy branch opened in fall 2000, approximately
one year after Dorsey was hired. In the interim, Dorsey
worked at Morgan Stanley’s branch office in Hannibal,
Missouri, which later consolidated with the Quincy branch.
From the outset of her employment, Dorsey received
regulatory compliance and personnel training from
Barbara Fleck, the area administrative manager. Fleck
worked at the Springfield, Illinois complex and was
responsible for regulatory compliance issues at the
branch offices and unofficially assisted in human resource
issues. Dorsey acknowledges that Fleck provided her with
branch manager manuals and helped prepare her for
licensing examinations, but claims that Fleck and Lowery
did not provide her with management training as she
requested.
  When the Quincy branch opened, Dorsey served as
both branch manager and a financial advisor. Dorsey
No. 05-2946                                              3

managed three other financial advisors and two adminis-
trative/sales assistants. By January 2001, Dorsey was
having significant personnel issues with one of her assis-
tants, Bonnie Zabuski. In a January 26, 2001 letter,
Dorsey voiced her concerns to Zabuski, stating Zabuski
would be terminated if she did not resolve ten specific
performance issues.
  In that same month, Dorsey had a meeting with Suzanne
Leonard, a human resources employee in New York.
Dorsey intended to discuss some remaining compensa-
tion issues regarding her hiring, as well as the personnel
issues she was having with Zabuski. During the course
of Dorsey’s meeting with Leonard, Dorsey also spoke
about multiple incidents of alleged sexual misconduct on
Lowery’s part. According to Dorsey, Lowery had gone out
to dinner with Dorsey and her boyfriend after her first
day of work in October 1999 and tried to kiss her. Ap-
proximately one year later, Dorsey went out to dinner
with Lowery and his assistant, and Lowery allegedly
made an unwelcome sexual advance. Dorsey also re-
layed how Lowery had made comments regarding Dorsey’s
attire and that Lowery had cursed at Dorsey when he
found out she was engaged. After hearing this, Leonard
advised Dorsey to discuss these issues with Lowery.
Dorsey followed this advice, but did not utilize any of the
formal mechanisms Morgan Stanley had in place for
reporting sexual harassment or workplace discrimination.
  In spring 2001, personnel complaints regarding Dorsey
came to Morgan Stanley’s attention. On March 13, 2001,
Zabuski contacted Lowery, complaining that Dorsey had
insulted her. Later that day, Zabuski called the Morgan
Stanley Help Line to lodge a formal complaint against
Dorsey. Ten days later, Terrie Welper-Lowis, another
assistant in the Quincy office, also called the Help Line
to complain about Dorsey. Lyndelle Phillips, a Morgan
Stanley senior attorney, investigated these complaints.
4                                               No. 05-2946

Phillips initially contacted Lowery to obtain facts about the
working relationships of Zabuski and Welper-Lowis, and
then spoke with Zabuski and Welper-Lowis by telephone.
Phillips then traveled to Quincy with human resources
generalist Cindy DeLeo to interview the employees at the
Quincy office. Phillips first conducted interviews with all
the employees at the Quincy office other than Dorsey.
After these initial interviews, Phillips then conducted a
group interview with Lowery, Fleck, and Lowery’s assis-
tant, Denise Brown. The next day, Phillips interviewed
Dorsey.
  Fleck and Welper-Lowis, in addition to their interviews,
also provided Phillips with notes detailing compliance,
personnel, and management issues regarding Dorsey. In
the notes Fleck prepared for her interview with Phillips,
she addressed issues involving Dorsey with respect to
advertising, clients, office policies, and two regulatory
compliance matters. The first compliance issue involved
the proposed sale of fraudulent treasury notes. Dorsey’s
cousin had asked Dorsey whether she was interested
in having Morgan Stanley assist in the sale of
$100,000,000 in treasury notes. Dorsey consulted with
Morgan Stanley officials in New York and Atlanta on the
matter, who quickly determined the notes were bogus.
Although a Morgan Stanley compliance attorney initially
called for Dorsey’s immediate termination, Lowery urged
Morgan Stanley to look into the matter more deeply. It was
ultimately determined that Dorsey acted innocently in the
matter and did not engage in misconduct. The other issue
occurred in October 2000, when Dorsey sold an initial
public offering to her then-boyfriend’s brother. Fleck
discussed the issue with the New York compliance office
and kept Lowery apprised of the matter. While nothing
wrong was occurring, Fleck “reminded [Dorsey] that the
risk/reward she is taking with this account does not make
a lot of sense.” Welper-Lowis, for her part, sent Phillips a
No. 05-2946                                              5

letter after her interview which detailed various incidents
involving Dorsey that occurred between May-August 2000.
   After completing her investigation, Phillips concluded
Dorsey was ill-suited to continue as a Morgan Stanley
branch manager. Phillips recommended to both Adams
and Swartz that Dorsey be removed from her position as
branch manager and given the option of either continu-
ing with Morgan Stanley as a financial advisor or resign-
ing. Adams and Swartz accepted Phillips’s recommenda-
tion. On April 5, 2001, Swartz and Lowery met with
Dorsey and gave her the option of working at another
branch office as a financial advisor or resigning. Citing
professional and family commitments in Quincy, Dorsey
said it was not possible for her to move and resigned.
She then accepted employment with another brokerage
firm in Quincy.


                      II. Analysis
   A. Standard of Review
  The Court reviews the district court’s grant of summary
judgment de novo. Jackson v. County of Racine, 474
F.3d 493, 498 (7th Cir. 2007). Summary judgment is
appropriate when there are no genuine issues as to any
material facts. See Celotex Corp. v. Catrett, 477 U.S. 317,
322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). The court
must construe all facts and reasonable inferences in
favor of the nonmoving party. South v. Ill. EPA, 495
F.3d 747, 751 (7th Cir. 2007). However, “[i]Inferences
that are supported by only speculation or conjecture
will not defeat a summary judgment motion.” McDonald v.
Vill. of Winnetka, 371 F.3d 992, 1001 (7th Cir. 2004).
6                                               No. 05-2946

    B. Retaliation Under the Direct Method of Proof
  Dorsey’s only argument on appeal is that the district
court erred in granting summary judgment on her retalia-
tion claim under the direct method of proof. Under the
direct method, a plaintiff is required to show that “(1) [s]he
engaged in statutorily protected activity; (2) [s]he suffered
an adverse action taken by the employer; and (3) [there
was] a causal connection between the two.” Tomanovich v.
City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006)
(quoting Moser v. Ind. Dep’t of Corr., 406 F.3d 895, 903
(7th Cir. 2005)). Dorsey is permitted to prove these
three elements by means of direct or circumstantial
evidence. Sylvester v. SOS Children’s Villages Illinois,
Inc., 453 F.3d 900, 902-903 (7th Cir. 2006).
  Dorsey suffered an adverse employment action when
she was asked to either accept a lower position at
another branch or resign. See Goodwin v. Bd. of Tr. of
Univ. of Illinois, 442 F.3d 611, 619 (7th Cir. 2006) (“[A]
demotion, even if it is later rescinded,” constitutes an
adverse employment action.); see also Pantoja v. Am. NTN
Bearing Mfg. Corp., 495 F.3d 840, 849 (7th Cir. 2007)
(“Termination is ‘unquestionably a materially adverse
action.’ ” (quoting Burnett v. LFW Inc., 472 F.3d 471, 482
(7th Cir. 2006))). Dorsey argues this demotion was the
result of her complaints to Leonard regarding Lowery. The
district court properly granted summary judgment on
this claim since, regardless of whether Dorsey’s conver-
sation with Leonard did in fact constitute a statutorily
protected activity, no reasonable juror could find a causal
connection between this complaint and Dorsey’s forced
resignation.
  Causation in this case depends upon Lowery’s role
in Dorsey’s demotion. Here, it is uncontested that Lowery
was not directly involved in this decision, which was
made by Swartz upon Phillips’s recommendation. This
No. 05-2946                                              7

court has recognized however, that “if a manager with a
retaliatory motive is involved in the decision to terminate
an employee, that retaliatory motive, in some circum-
stances, may be imputed to the company, even if the
manager with a retaliatory motive was not the ultimate
decisionmaker.” Paluck v. Gooding Rubber Co., 221 F.3d
1003, 1010 (7th Cir. 2000). Therefore, Dorsey must offer
evidence showing that Lowery influenced the decision to
demote her, either by withholding relevant information
or providing false information to Phillips or Swartz.
David v. Caterpillar, Inc., 324 F.3d 851, 861 (7th Cir.
2003).
  Dorsey points to several facts in the record as circum-
stantial evidence of Lowery’s role in the investigation.
These include the fact that Zabuski’s Help Line com-
plaint occurred the same day Zabuski spoke with Lowery,
Phillips’s conversation with Lowery prior to flying to
Quincy, and Fleck’s role in the investigation in light of
her close working relationship with Lowery. The infer-
ences Dorsey attempts to draw from these facts however,
are based on mere speculation and thus are insufficient
to overcome summary judgment. It is true that Zabuski
called the Help Line the same day she complained to
Lowery. Zabuski’s sworn testimony however, is that
Lowery never directed her to call the Help Line or com-
plain about Dorsey. Dorsey’s assertion that a juror
could find Lowery played a role in Zabuski’s complaint
is simply too speculative, especially in light of the fact
that Dorsey failed to depose Zabuski on this matter.
  The same holds true with respect to Lowery’s conversa-
tion with Phillips before she flew to Quincy. Phillips
testified that her call to Lowery was to establish basic
facts about Zabuski’s and Welper-Lowis’s working and
reporting relationship. Before Phillips decided to travel
to Quincy, she also had discussions with Zabuski, Welper-
Lowis, and Fleck. Dorsey has not offered any evidence
8                                               No. 05-2946

indicating that Lowery conveyed any misinformation
regarding Dorsey to Phillips, and again, Dorsey did not
depose Phillips and thus failed to develop the record in this
regard.
  Dorsey’s final argument, regarding Fleck’s involve-
ment in the investigation, also fails. Dorsey asserts that
Lowery’s involvement in the investigation is evident
because in the notes Fleck provided to Phillips, Fleck
wrote, “[Lowery] ADVISED ME TO KEEP THEM WELL
DAYTIMED.” This statement however, did not pertain to
the notes Fleck prepared for Phillips, but rather was
part of Fleck’s earlier report on Dorsey’s October 2000
IPO compliance issue. This notation therefore has no
bearing on Lowery’s involvement in Phillips’s investiga-
tion. In addition, any broader argument that Lowery
influenced Fleck’s report to Phillips also fails, since Dorsey
has not offered any evidence contradicting Fleck’s testi-
mony that Lowery in no way instructed her to prepare
these notes or provide them to Phillips.
  Dorsey also claims there is additional circumstantial
evidence in the record that would lead a reasonable
juror to conclude a causal connection exists in this case.
This includes the fact that the incidents relayed by
Fleck and Welper-Lowis to Phillips occurred before
Dorsey’s conversation with Leonard, the fact that
Phillips initiated her investigation based on Help Line
complaints that were not fully documented, and that the
broad scope of Phillips’s investigation was not propor-
tional to the initial complaints. These arguments how-
ever, all miss the mark. Dorsey does not dispute that the
only individual with a retaliatory motive against her is
Lowery. Yet none of these pieces of circumstantial evidence
implicates Lowery’s involvement in Dorsey’s demotion.
Dorsey has not offered any evidence reflecting that
Lowery influenced Fleck’s or Welper-Lowis’s reports to
Phillips. Similarly, Dorsey has not shown that Lowery
No. 05-2946                                              9

improperly influenced Phillips’s decision to initiate the
investigation or the manner in which the investigation was
conducted. Therefore, Dorsey has failed to present any
evidence that would lead a reasonable juror to find
that her demotion was the result of unlawful retaliation.


                    III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
ruling granting summary judgment in Morgan Stanley’s
favor.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-9-07